Citation Nr: 1723446	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Infantry Badge, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a disability rating in excess of 60 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, rated at 70 percent disabling.   Thus, the minimum schedular criteria for TDIU have been met.  Service connection is also in effect for coronary artery disease, tinnitus, diabetes mellitus, type II, bilateral hearing loss, and a scar associated with coronary artery disease.  

Upon review, the Board finds that the Veteran's service-connected disabilities, particularly his PTSD and coronary artery disease, have prevented him from securing and following a substantially gainful occupation during the entire period on appeal. 

The evidence of record demonstrates that the Veteran began his career as a bank manager before working as a construction superintendent for more than 20 years, and that he was forced to retire early due to his coronary artery disease in 2011.  The Veteran stated in his November 2016 hearing that he had bouts of dizziness while working on construction sites, one of which resulted in a dangerous fainting spell.  While a March 2015 VA examiner opined that the Veteran could perform relatively light work with his heart condition (e.g., the equivalent of yard work and household chores) with frequent breaks, the Veteran reported instances of his chest tightening up and the inability to breathe when performing yard work at home.  

As to the possibility of sedentary employment, the Veteran testified that he has very little computer skills.  The Board notes that the Veteran purchased a number of rental properties to manage in 2000.  However, in a March 2015 VA PTSD examination, the examiner noted that the Veteran delegated the management of his rental units to a management company due to his PTSD-related concentration and short-term memory problems.  The examiner also noted that the Veteran's PTSD symptoms include distancing, which might reduce his effectiveness collaborating or working in a team setting, as well as possible interpersonal conflicts due to his irritability.  

In sum, given the Veteran's prior work experience, the evidence suggests that the Veteran would be unable to maintain substantial gainful employment due to the combination of his service-connected disabilities.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the entire period on appeal.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran is current service-connected for coronary artery disease, rated as 60 percent disabling, and asserts that the disability is worse than the rating assigned.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
The Veteran's most recent VA examination was in March 2015.  The examiner noted that continuous medication was required to control the Veteran's heart condition.  On examination, his heart rate was 58 with a regular rhythm.  His heart sounds were normal.  An echocardiogram indicated that the Veteran's left ventricular ejection fraction was 60/65 percent and the Veteran's wall motion and thickness were normal. 

With respect to the METs level, the examiner noted that interview-based METs were >3-5, consistent with activities such as light yard work, lawn mowing, and brisk walking (4 mph).  As to the impact of the Veteran's heart condition on his ability to work, the examiner opined that he is able to walk, drive, and perform yard work and household chores with frequent breaks.   

The Veteran asserted at his November 2016 Board hearing that his symptoms related to his heart condition were, in fact, worse.  Specifically, the Veteran asserted that he gets shortness of breath and cannot walk very far, especially not at the brisk pace described by the VA examiner.  As to the examiner's opinion that the Veteran can perform yard work, the Veteran stated that he does not perform yard work at all due to the amount of breaks he would need to take.  The Veteran's wife reported that he struggles with every day things, such as climbing stairs and shopping.  Beyond shortness of breath, the Veteran reported that he also gets chest pains and dizziness at times, which occur when he tries to be active, particularly in hot weather.  The Veteran asserted that he can now only walk approximately a quarter of a mile and uses a cane to maintain balance in instances when his blood pressure drops.  These symptoms were not noted on examination in March 2015.  

Given the Veteran's statements that his condition has worsened, the Board finds that a new VA examination is necessary to adequately assess the current severity of his coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  Any properly identified private treatment records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran, to include any records pertaining to a November or December 2011 coronary bypass procedure.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2. After the above has been completed to the extent possible and available records have been associated with the claims file, schedule the Veteran for a VA heart examination to determine the current severity of his coronary artery disease.  The claims file should be made available to the examiner in conjunction with the examination.  A rationale for all opinions should be provided.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


